Case 1:19-cv-02134-SAG Document 4 Filed 08/01/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

REUBEN DRAKE, +
Plaintiff *
y , * Civil Action No. SAG-19-2134
SYNCHRONY BANK *
Defendant *
oR
ORDER

The above-captioned self-represented Complaint was filed together with a Motion for Leave
to Proceed in Forma Pauperis, which shall be granted.

In light of Plaintiff's indigency status, the United States Marshal shall serve the Defendant.
See Fed, R. Civ, P. 4(c)(3). However, it does not appear that Plaintiff has furnished a U.S. Marshal
service of process form for the named Defendant. Until Plaintiff cures this problem, service shall
not be issued. The Clerk shall be directed to mail a copy of the Marshal form to Plaintiff, who must _
complete and return the form to the Clerk within twenty-one (21) days from the date of this Order.
Failure to comply with this Order may result in dismissal without prejudice of Plaintiff's Complaint.
Once the form is received, the Clerk and the U.S. Marshal are directed to take all necessary steps to
effect service of process.

Plaintiff did not provide a completed summons for Defendant, and must do so before
summons may be issued by the Clerk. Plaintiff will be provided a blank summons form by the Clerk.

Service of process on corporations and associations may be made pursuant to Fed. R. Civ. P.

4(h). Plaintiff may contact the office of the State Department of Assessments and Taxation at (410)
Case 1:19-cv-02134-SAG Document 4 Filed 08/01/19 Page 2 of 2

767-1330 or visit the website at https://egov.maryland.gov/BusinessExpress/EntitySearch to obtain

the name and service address for the resident agent of a corporate defendant.

Accordingly, it is this 1st day of August, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:

1.

2.

The Motion for Leave to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

The Clerk SHALL MAIL a copy of this Order, together with one copy of the U.S.
Marshal service of process form, and summons forms to Plaintiff;

. Plaintiff IS GRANTED TWENTY-ONE (21) days from the date of this Order in

which to complete the Marshal form and return it to the Clerk, and to provide a service
copy of the Complaint as set forth herein. Plaintiff is cautioned that the failure to return
the completed U.S. Marshal form in a timely manner may result in the dismissal of
this case without prejudice and without further notice from the Court;

. Upon receipt of the U.S. Marshal form, the Clerk SHALL ISSUE Summons and

forward same together with the Complaint, the U.S. Marshal form, and a COPY OF
THIS ORDER to the U.S. Marshal; and

. The U.S. Marshal IS DIRECTED to serve process on Defendant at the address

provided by Plaintiff. If the U.S. Marshal uses U.S. Postal Service delivery to serve
Defendant, it shall do so by RESTRICTED DELIVERY, CERTIFIED MAIL.

So

Stephanie A. Gallagher
United States District Judge
